Name: Decision of the EEA Joint Committee No 116/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) and Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: environmental policy;  technology and technical regulations;  marketing;  organisation of transport;  maritime and inland waterway transport;  transport policy
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(16)Decision of the EEA Joint Committee No 116/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) and Annex XIII (Transport) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0031 - 0031Decision of the EEA Joint CommitteeNo 116/1999of 24 September 1999amending Annex II (technical regulations, standards, testing and certification) and Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annexes II and XIII to the Agreement were amended by Decision No 119/98 of the EEA Joint Committee of 18 December 1998(1).(2) Commission Directive 98/85/EC of 11 November 1998 amending Council Directive 96/98/EC on marine equipment(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 1 (Council Directive 96/98/EC) of Chapter XXXII (marine equipment) in Annex II and in point 56d (Council Directive 96/98/EC) in Annex XIII to the Agreement:", as amended by:- 398 L 0085: Commission Directive 98/85/EC of 11 November 1998 (OJ L 315, 25.11.1998, p. 14)."Article 2The texts of Directive 98/85/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 297, 18.11.1999, p. 47.(2) OJ L 315, 25.11.1998, p. 14.